Miller, J.
The record represents the single question whether the affidavits filed in support of plaintiff’s motion were admissible and competent to impeach the verdict. The general rule, established by the decisions of this court, is, that affidavits of jurors may be received for the purpose of avoiding their verdict, to show any matter occurring during the trial or in the jury room which does not essentially inhere in the verdict itself, as that a juror was improperly approached by a party, his attorney or agent; that witnesses or others conversed as to the facts or merits of the case out of court, and in presence of the jurors; that the *518verdict was determined by aggregation and average, or by lot, or by game of chance, or other artifice, or improper manner. But such affidavits will not be received to show any matter which does not essentially inhere in the verdict, as that the juror did not assent to it, that he did not understand the instructions of the court, the statements of witnesses or the pleadings in the case; that he was unduly influenced by his fellow jurors, or mistaken in his calculation or judgment, or other matters resting alone in the breast of the juror. Wright v. The Ills. & Miss. Telegraph Co., 20 Iowa, 195; Davenport v. Cummings, 15 id. 219; Jack v. Naber, id. 450; Barton Holmes, 16 id. 252; Forshee v. Abrams, 2 id. 571; Abel v. Kennedy, 3 G. Greene, 47; Lloyd v. McClure, 2 id. 139; Cook, Sargent & Cook v. Sypher, 3 Iowa, 481; Mannix v. Maloney, 7 id. 81; Grady v. The State, 4 id. 461; Ruble v. McDonald, 7 id. 90; Schanler v. Porter, id. 482; The State v. Accola, 11 id. 246.
In Stewart v. Burlington and Missouri River Railroad Co., 11 Iowa, 62, the jury took with them to their room and there read the deposition of a witness, taken by plaintiff, in whose favor the verdict was given. This fact was shown to the court by the affidavits of jurors. This court, in passing upon the admissibility of these affidavits (per Baldwin, J.), recognized the rule to be well settled that “ such affidavits may not be received by the court, for the purpose of impeaching their verdict, yet, under the provisions of the Code (§ 1810), they may be considered as showing any misconduct upon the part of the jury, in finding their yerdict.” They were held admissible in that case as showing misconduct on the part of the jury in taking and reading a deposition in their room. The decision was placed upon this ground, and upon this alone. The affidavits did not show that the jurors were influenced by the deposition in finding their verdict. This was presumed from the verdict itself, the misconduct being shown. In *519the ease before us there was no misconduct, on the part of the jury, shown by the affidavits. They took with them to their room no papers not proper for them to have. The portion of the answer, to which a demurrer had been sustained, was not improperly in the custody of the jury — being a count in the answer and part of the records of the cause. It would have been a proper precaution, on the part of the court, to have told the jury not to consider that portion of the answer demurred to or the copy of the contract annexed thereto, but such an instruction was not asked, and no objection was made to the jury taking the papers including the plea demurred to.
The grounds urged for setting aside the verdict were, that a juror read a part of the answer and the exhibit thereto, which had been held bad on demurrer, and was thereby induced to consent to the verdict. This is shown alone by the affidavits of jurors. It seems to us very clear that this cannot be done under the rule; that the matter here sought to be shown is such as essentially inheres in the verdict. "What it was that induced the juror to consent to the verdict must alone rest in his own breast, and he cannot, and ought not, to be allowed to impeach his verdict, formally and solemnly rendered.
The order of the court below, setting aside the verdict and awarding a new trial, is
Reversed.